              Case 7:16-cv-03985-PMH Document 95 Filed 09/18/20 Page 1 of 2

                                                                      Application granted. Strict compliance with Rule 4(E) of this
                                                                      Court's Individual Practices is required.

                                                                      The conference currently scheduled for September 24, 2020
                                                                      is adjourned sine die.

                                                                      The Clerk is respectfully directed to terminate the event at
                                                                      Doc. 94.
                                            STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY  GENERAL
                                                       SO ORDERED.
 LETITIA JAMES                                                                                      DIVISION OF STATE COUNSEL
AT T ORNEY GENERAL                                                                                          LIT IGAT ION BUREAU
                                                                      _______________________
                                                                      Philip M. Halpern
    BY ECF                                                            United States District17,
                                                                               September    Judge
                                                                                                2020
    Hon. Philip M. Halpern
                                                                      Dated: New York, New York
    United States District Court                                             September 18, 2020
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

            Re:       Constant v. Dapcevic, 16-cv-3985 (PMH)

    Dear Judge Halpern:

            This Office represents Defendants Nedzad Dapcevic, Brian Sturtevent, Antonio Alban,
    Ronald Cabral, Jonathan Markwick, Brian Hess, and Michael Venerro (“Defendants”) in the
    above-referenced action. I write, with the consent of Plaintiff’s counsel, to respectfully set
    deadlines for the parties’ exchange of Local Civil Rule 56.1 statements and to adjourn the status
    conference scheduled for September 24, 2020. This is the first such request of this kind.

            In accordance with Judge McCarthy’s directive, Defendants confirmed that all discovery
    in this matter was complete on August 31, 2020 (ECF 92) and Judge McCarthy closed her
    reference on September 8, 2020 (ECF 93). Defendants anticipate moving for summary judgment
    and Your Honor’s Individual Rules require the exchange of the parties’ Statements of Material
    Facts prior to a movant’s filing a request for a pre-motion conference. Counsel have conferred and
    respectfully request that the Court set the following schedule: Defendants’ 56.1 Statement to be
    provided to Plaintiff by October 14, 2020; Plaintiff’s response to be provided to Defendants by
    November 16, 2020; and Defendants’ pre-motion letter to be filed by November 30, 2020.
    Considering these requested deadlines, the parties also respectfully request that the Court convert
    its recently scheduled status conference, which is currently scheduled for September 24, 2020, into
    a pre-motion conference following the submission of the parties’ pre-motion and response letters.
    Counsel are generally available in December for this conference.

            Thank you for your consideration of the applications herein.

                                                                                 Respectfully submitted,

                                                                                  /s/ Deanna L. Collins

         28 L IBERTY S TREET, NEW Y ORK N.Y. 10005 • P HONE (212) 416-8610 • FAX (212) 416-6009 *NOT FOR S ERVICE OF P APERS
                                                     HTTP://WWW.AG.NY.GOV
         Case 7:16-cv-03985-PMH Document 95 Filed 09/18/20 Page 2 of 2
Page 2


                                                                            Deanna L. Collins
                                                                            Assistant Attorney General
                                                                            (212) 416-8906
                                                                            Deanna.Collins@ag.ny.gov

cc: Counsel of Record (by ECF)




    28 L IBERTY S TREET, NEW Y ORK N.Y. 10005 • P HONE (212) 416-8610 • FAX (212) 416-6009 *NOT FOR S ERVICE OF P APERS
                                                HTTP://WWW.AG.NY.GOV
